03/15/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs February 14, 2018

            STATE OF TENNESSEE v. MARIO ANTOINE LEGGS

                Appeal from the Criminal Court for Davidson County
                     No. 2001-A-273    Steve R. Dozier, Judge
                     ___________________________________

                           No. M2017-01963-CCA-R3-CO
                       ___________________________________


Mario Antoine Leggs, the Defendant, filed a motion requesting an ex parte injunction and
hearing, arguing that the judgments in his case were invalid because they did not have a
file stamp date. The trial court denied the Defendant’s motion because the judgments
were signed by the trial court and entered on November 29, 2001. On appeal, the
Defendant argues that the trial court erred in denying relief. The State contends that the
Defendant does not have an appeal as of right under Tennessee Rule of Appellate
Procedure 3 from the denial of a motion requesting injunctive relief. Additionally, the
State argues that the lack of a file stamp date does not invalidate the Defendant’s
judgments. After a thorough review of the facts and applicable case law, we dismiss the
Defendant’s appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and ROBERT W. WEDEMEYER, J., joined.

Mario Antoine Leggs, Clifton, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Alexander C. Vey, Assistant
Attorney General; Glenn Funk, District Attorney General; and J. Wesley King, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                          I. Factual and Procedural History

      In 2001, the Defendant was convicted of theft of property under the value of $500,
robbery, aggravated robbery, two counts of reckless endangerment, two counts of
evading arrest, three counts of reckless aggravated assault, driving on a suspended
license, and leaving the scene of an accident. State v. Mario Antoine Leggs, No. M2002-
01022-CCA-R3-CD, 2003 WL 21189783, at *1 (Tenn. Crim. App. May 21, 2003), perm.
app. denied (Tenn. Oct. 6, 2003). The Defendant received a total effective sentence of
twenty-three years, eleven months, and twenty-eight days. Id. The Defendant appealed
his convictions and sentence, and this court held that there was insufficient evidence to
support count twelve of the indictment, evading arrest. Id. This court reversed and
vacated the Defendant’s conviction for count twelve but otherwise affirmed the
judgments of the trial court. Id. The Tennessee Supreme Court denied further review of
the Defendant’s convictions and sentence.

       In 2003, the Defendant filed a petition for post-conviction relief and alleged that
he received ineffective assistance of counsel and that his sentences were invalid under
Blakely v. Washington, 542 U.S. 296 (2004). Mario Antoine Leggs v. State, No. M2004-
00756-CCA-R3-PC, 2005 WL 1412092, at *1 (Tenn. Crim. App. June 14, 2005), no
perm. app. filed. The post-conviction court denied relief after finding that the Petitioner
received effective assistance of counsel, and this court affirmed the post-conviction
court’s decision. Id. The Defendant did not seek further review of his post-conviction
petition. In 2004, the Defendant filed a petition for a writ of habeas corpus and “asserted
that his judgments were void because the trial court imposed both consecutive and
concurrent sentences, a sentencing structure he contended was in violation of the
statutory sentencing requirements.” Mario Leggs v. Howard Carlton, No. E2005-00136-
CCA-R3-HC, 2005 WL 1566546, at *1 (Tenn. Crim. App. July 6, 2005), no perm. app.
filed. The habeas corpus court dismissed the petition because it did not allege a
cognizable claim for habeas corpus relief, and this court affirmed the habeas corpus
court’s dismissal under Rule 20, Rules of the Court of Criminal Appeals. Id. The
Defendant did not seek further review of his habeas corpus petition.

        In 2017, the Defendant filed a document in the Davidson County Criminal Court
entitled “Ex Parte Injunction And/Or Show Cause Order[,]” which argued that “the
Tennessee Department of Correction (TDOC) d[id] not have proper custody over [the]
Defendant’s person” because his judgments did not have a file stamp date. The
Defendant requested an ex parte hearing under Tennessee Rule of Civil Procedure 60.02
“to determine when Judgment 2001-A-273, Counts 2-9 were ‘entered’ in order to
determine whether or not TDOC has proper custody over the Defendant” and “to
determine the extent of such failure to adhere to the mandatory provisions of Rule 32(e),
Tenn. R. Crim. P., c.f. Rule 17, Tenn. S. Ct. R.”

        In its order denying injunctive relief to the Defendant, the trial court concluded
that “[t]he judgment was signed by the [trial] [c]ourt and the Attorney for the State on
November 29, 2001. Additionally, the clerk entered the judgment into the Metro
                                           -2-
Nashville Criminal Justice Information System (CJIS) on November 29, 2001, thus,
fulfilling the requirements of Tenn. R. Crim. P. 32.” The Defendant now timely appeals
the trial court’s decision.

                                      II. Analysis

        The Defendant argues that the trial court erred in denying his request for an ex
parte injunction and hearing. He asserts that his judgments in the underlying case do not
strictly comply with Tennessee Rule of Criminal Procedure 32(e) and Tennessee Rule of
Civil Procedure 58. The Defendant asserts that, because the judgments do not have a file
stamp date, the judgments never went into effect and are void. The State contends that
the Defendant does not have an appeal as of right from the trial court’s denial of
injunctive relief. Additionally, the State argues that a judgment of conviction does not
require a file stamp to be valid. We agree with the State.

      Tennessee Rule of Appellate Procedure 3(b) states the following:

              Availability of Appeal as of Right by Defendant in Criminal
      Actions. In criminal actions an appeal as of right by a defendant lies from
      any judgment of conviction entered by a trial court from which an appeal
      lies to the Supreme Court or Court of Criminal Appeals: (1) on a plea of not
      guilty . . . . The defendant may also appeal as of right from an order
      denying or revoking probation, an order or judgment entered pursuant to
      Rule 36 or Rule 36.1, Tennessee Rules of Criminal Procedure, from a final
      judgment in a criminal contempt, habeas corpus, extradition, or post-
      conviction proceeding, and from a final order on a request for expunction.

Tenn. R. App. P. 3(b). “A defendant in a criminal case has no appeal as of right unless it
is enumerated in Rule 3(b).” State v. Rowland, 520 S.W.3d 542, 545 (Tenn. 2017).
Because an appeal from a motion requesting injunctive relief is not specifically
enumerated in Tennessee Rule of Appellate Procedure 3(b), the Defendant has no appeal
as of right from the trial court’s order. See id. Additionally, we note that the Defendant
requested injunctive relief under Tennessee Rule of Civil Procedure 60.02, which does
not apply in criminal cases. See Tenn. R. Civ. P. 1. Thus, we conclude that the
Defendant does not have an appeal as of right from the trial court’s denial of relief and
we dismiss this appeal.




                                          -3-
                                  III. Conclusion

        Based on the aforementioned reasons, we conclude that the Defendant does not
have an appeal as of right under Tennessee Rule of Appellate Procedure 3(b) from the
trial court’s decision and dismiss the instant appeal.


                                          ____________________________________
                                          ROBERT L. HOLLOWAY, JR., JUDGE




                                        -4-